Exhibit 10.1

Execution Version

EMPLOYMENT AGREEMENT

THIS EMPLOYMENT AGREEMENT (the “Agreement”) is entered into May 12, 2016 (the
“Effective Date”) between Cheniere Energy, Inc., a Delaware corporation (the
“Company”), and Jack A. Fusco (“Executive”).

RECITALS

WHEREAS, the Company desires to employ Executive for the period provided in this
Agreement, and Executive desires to accept such employment with the Company,
subject to the terms and conditions set forth herein;

NOW, THEREFORE, in consideration of the respective agreements of the parties
contained herein, it is agreed as follows:

1. Commencement Date; Term; Effect on Other Agreements.

(a) The employment term (the “Employment Term”) of Executive’s employment under
this Agreement shall be for the period commencing on May 12, 2016 (the
“Commencement Date”) and ending on December 31, 2019. Thereafter, the Employment
Term shall extend automatically for consecutive periods of one year unless
either party provides notice of non-renewal not less than ninety (90) days prior
to the end of the Employment Term as then in effect or unless Executive’s
employment terminates in accordance with Section 7.

2. Employment. During the Employment Term:

(a) Executive shall be employed as President and Chief Executive Officer of the
Company and shall report directly to the Board of Directors of the Company (the
“Board”). Executive shall perform the duties, undertake the responsibilities and
exercise the authority customarily performed, undertaken and exercised by
persons situated in similar executive capacities. Unless otherwise agreed by the
Executive, Executive’s principal place of employment shall be at the Company’s
corporate headquarters in Houston, Texas.

(b) As soon as practicable following the 2016 Annual Meeting of Shareholders,
the Board shall appoint Executive to the Board and during the Employment Term,
the Company shall use its best efforts to nominate Executive for re-election to
the Board. Executive shall not receive separate or additional compensation for
such Board service. At, or any time after, the time of his termination of
employment with the Company for any reason, Executive shall resign from the
Board and from his position as an officer, director, manager or member of any of
the Company’s subsidiaries and affiliates if requested to do so by the Company.
The preceding sentence shall survive any termination of the Employment Term.

(c) Excluding periods of vacation and sick leave to which Executive is entitled
and other service outside of the Company contemplated in this Section 2(c),
Executive shall devote his full professional time and attention to the business
and affairs of the Company to discharge the responsibilities of Executive
hereunder. Prior to joining or agreeing to serve on corporate, civil or
charitable boards or committees, Executive shall obtain approval of the Board,
which approval shall be deemed given in respect of service on boards on which
Executive serves as of the Commencement Date (Calpine Corporation and
Executive’s family charitable foundation) subject to Executive’s compliance with
this



--------------------------------------------------------------------------------

Agreement, including, but not limited to, Sections 11 and 12. Executive may
manage personal and family investments, participate in industry organizations
and deliver lectures at educational institutions, and otherwise engage in
charitable activities, so long as such activities do not materially interfere
with the performance of Executive’s responsibilities hereunder. Notwithstanding
the foregoing, Executive agrees to resign at the request of the Board, after the
Board has provided reasonable notice, an explanation of its concerns and an
opportunity for Executive to consult with the Board, from any corporate, civil
or charitable board or committee service or other activities, following the
Board’s good faith determination that such service or activities creates (or
gives the impression of) any conflict with his duties to the Company and its
affiliates.

(d) Executive shall be subject to and shall abide by each of the personnel
policies applicable to senior executives, including, but not limited to, any
policy restricting pledging and hedging investments in Company equity by Company
executives, any policy the Company adopts regarding the recovery of incentive
compensation (sometimes referred to as “clawback”) and any additional clawback
provisions as required by law and applicable listing rules. This Section 2(d)
shall survive the termination of the Employment Term.

3. Annual Compensation.

(a) Base Salary. During the Employment Term, Executive shall be paid an annual
base salary of $1,250,000 (“Base Salary”). The Base Salary shall be payable in
accordance with the Company’s regular payroll practices as then in
effect. During the Employment Term, the Base Salary shall be reviewed annually
and is subject to increase (but not decrease, including after any increase) at
the discretion of the Compensation Committee of the Board (the “Committee”).

(b) Performance Bonus. For each fiscal year of the Company ending during the
Employment Term commencing with the 2016 fiscal year, Executive shall be
eligible to receive an annual cash bonus with a target of 125% of Base Salary
(the “Target Bonus”) and with the opportunity to receive a maximum annual cash
bonus of 250% of the Base Salary, as recommended and approved in the discretion
of the Committee in accordance with the achievement of reasonable performance
targets set by the Committee in consultation with Executive and, if earned,
payable in accordance with the Company’s customary practices applicable to
bonuses paid to Company executives. Executive’s annual cash bonus for fiscal
year 2016 shall be prorated to reflect Executive’s period of employment with the
Company during 2016 and shall equal at least 70% of the prorated Target Bonus
(with any incremental prorated Target Bonus to be determined in the discretion
of the Committee). The guaranteed 70% prorated Target Bonus for 2016 shall be
paid in equal monthly installments with the final paycheck of each month from
June through December 2016, and an amount equal to any incremental amount to
which Executive would be entitled under this Section based on actual performance
results, if any, shall be paid at the same time as other executives (and within
75 days following such fiscal year).

(c) Long-Term Incentive Awards. For each fiscal year of the Company ending
during the Employment Term commencing with the 2017 fiscal year, Executive shall
be eligible to receive a long-term incentive award with grant date value of 500%
of Base Salary (the “Annual LTI”), subject to the terms set forth in the
applicable award agreements. Additionally, Executive shall receive a long-term
incentive award in respect of the 2016 fiscal year in the form determined in the
discretion of the Board. Within 30 days of the Effective Date, as an inducement
to Executive’s commencement of employment with

 

-2-



--------------------------------------------------------------------------------

the Company, the Company shall make an advance grant of an equity award with a
grant date value of not less than 70% of the Annual LTI (prorated to reflect
Executive’s period of employment with the Company during 2016) and shall vest
and payout 25% on December 31, 2016 and 75% in equal installments every six
months through the third anniversary of the grant date, in each case subject to
Executive’s continued employment. A further grant in respect of fiscal 2016,
equal to any incremental amount, if any, to which the Executive would be
entitled under the Company’s long-term incentive plan and this Section based on
actual performance results shall be made at the same time as other executives,
and will vest ratably on each of the first three anniversaries of the grant date
subject to Executive’s continued employment.

4. New Hire Award. Effective on the Commencement Date and in connection with
Executive’s commencement of employment with the Company, the Company shall grant
Executive a special equity inducement award equal to a number of shares of
Restricted Stock equal to $5,000,000 divided by the closing price of a share of
Company common stock (“Share”) on May 11, 2016, which shall vest 25% on December
31, 2016 and 75% in equal installments every six months through the third
anniversary of the grant date subject to Executive’s continued employment (the
“New Hire LTI Award”). Executive may satisfy any federal, state and local
income, employment and other taxes required to be withheld by the Company in
connection with the New Hire LTI Award and Annual LTI through the withholding of
Shares.

5. Equity Investment; Share Ownership.

(a) Equity Investment. Executive shall purchase $10,000,000 worth of Shares no
later than December 31, 2016.

(b) Share Ownership. Notwithstanding anything to the contrary herein, Executive
shall be subject to the minimum share ownership guidelines established by the
Company and in effect from time to time, which currently require achievement of
five times Base Salary over the five years following appointment.

6. Other Benefits. During the Employment Term:

(a) Benefits and Perquisites. Executive shall be entitled to participate in all
employee benefit plans, practices and programs maintained by the Company, and
made available to senior executives of the Company as in effect from time to
time, including, without limitation, all pension, retirement, profit sharing,
savings, vacation, sick leave, medical, hospitalization, disability, dental,
life or travel accident insurance benefit plans in accordance with the terms of
the plans as in effect from time to time. Executive’s participation in such
plans, practices and programs shall be at least as favorable to Executive as
other senior executives of the Company. Executive also shall be entitled to all
fringe benefits and perquisites made available by the Company on terms at least
as favorable as are made available to other senior executives of the Company.

(b) Vacation. Executive shall be entitled to 30 days of paid vacation per year,
to be taken in accordance with the vacation policies of the Company as in effect
from time to time.

(c) Business Expenses. Upon submission of proper invoices in accordance with,
and subject to, the Company’s normal policies and procedures, Executive shall be
entitled to receive reimbursement of all reasonable out-of-pocket business
expenses incurred by him in connection with the performance of his duties
hereunder. Such reimbursement shall occur as promptly as practicable but in no
event occur later than March 15 of the year following the year in which the
expenses were incurred.

(d) Tax Equalization. The Company shall tax equalize Executive so that the
income and employment tax burden to Executive is neither greater nor less than
the U.S. Federal, State and local income, employment and social taxes that
Executive would have paid in Texas as a result of the performance of Executive’s
duties to the Company. If, as a result of Executive’s duties to the Company and
subject to Executive’s good faith efforts to limit any obligation under this
Section 6(d), Executive is subject to income, employment and social taxes in
addition to the taxes that Executive would have paid in Texas, then, following
the applicable tax year, an accounting firm, designated and paid by the Company,
shall assist in the preparation and filing of the Executive’s state, local
federal, foreign and U.S. income tax returns, as applicable, and shall provide
the Company with a statement of tax liability, which shall then be paid by the
Company (except for tax due on spousal and other personal income). Executive
will cooperate with the Company in seeking any tax refunds owed on taxes paid by
the Company pursuant to this Section in accordance with applicable tax rules and
regulations. Any tax liabilities on spousal and other personal income are
Executive’s responsibility. This Section 6(d) shall survive termination of the
Employment Term.

 

-3-



--------------------------------------------------------------------------------

7. Termination. Executive’s employment with the Company hereunder may be
terminated under the circumstances set forth below.

(a) Death. Executive’s employment shall be terminated as of the date of
Executive’s death and Executive’s beneficiaries shall be entitled to the
benefits provided in Section 9(b) hereof.

(b) Disability. The Company may terminate Executive’s employment, on written
notice to Executive after having established Executive’s Disability (as defined
in the Cheniere Energy, Inc. 2011 Incentive Plan, as amended) and while
Executive remains Disabled, and Executive shall be entitled to the benefits
provided in Section 9(b) hereof.

(c) Cause. The Company may terminate Executive’s employment for Cause effective
as of the date of the Notice of Termination (as defined in Section 8 below), and
Executive shall be entitled to the benefits provided in Section 9(a) hereof.
“Cause” shall mean, for purposes of this Agreement: (1) conviction of any felony
or other criminal act involving fraud, moral turpitude or dishonesty; (2)
commission of any act of fraud, embezzlement, or theft in dealings with the
Company or its affiliates; (3) willful misconduct that is materially injurious
to the Company; (4) material violation of Company policies and directives, which
is not cured after written notice and a reasonable opportunity for cure; (5)
willful and continued refusal by Executive to perform his duties after written
notice identifying the deficiencies and a reasonable opportunity for cure; or
(6) a material violation by Executive of any material provision of this
Agreement or any other material covenants to the Company. No action or inaction
shall be deemed willful if (x) not demonstrably willful and (y) taken, or not
taken, by Executive in good faith and with the understanding that such action,
or inaction, was not adverse to the best interests of the Company. References in
this paragraph to the Company shall also include direct and indirect
subsidiaries of the Company. Without limiting the other rights of the Company
under this Section 7, the Company may suspend, without pay, Executive upon
Executive’s indictment for the commission of a felony as described under clause
(1) above. Such suspension may remain effective until such time as the
indictment is either dismissed or a verdict of not guilty has been entered.

 

-4-



--------------------------------------------------------------------------------

(d) Without Cause. The Company may terminate Executive’s employment without
Cause by delivering to Executive a Notice of Termination not less than 30 days
prior to the termination date, and Executive shall be entitled to the benefits
provided in Section 9(c) hereof, as may be applicable.

(e) Good Reason. Executive may terminate his employment for Good Reason (as
defined below) by delivering to the Company a Notice of Termination not less
than thirty (30) days prior to the termination of Executive’s employment for
Good Reason. The Company shall have the option of terminating Executive’s duties
and responsibilities prior to the expiration of such thirty-day notice period,
and Executive shall be entitled to the benefits provided in Section 9(c) hereof.
For purposes of this Agreement, “Good Reason” shall mean the occurrence of any
of the events or conditions described in Subsections (i) through (vi) below
without Executive’s consent that are not cured by the Company (if susceptible to
cure by the Company) within thirty (30) days after the Company has received
written notice from Executive within ninety (90) days of the initial existence
of the event or condition constituting Good Reason specifying the particular
events or conditions that constitute Good Reason and the specific cure requested
by Executive.

(i) Diminution of Responsibility. (A) Any material reduction in Executive’s
duties or responsibilities as Chief Executive Officer as in effect immediately
prior thereto, or assignment of duties materially inconsistent with Executive’s
title and authority (including the appointment of an Executive Chairman of the
Company who is not Executive) or (B) removal of Executive from the position of
Chief Executive Officer of the Company, except in connection with the
termination of his employment for Disability, Cause, as a result of his death or
by Executive other than for Good Reason;

(ii) Compensation Reduction. Any reduction in Executive’s Base Salary or Target
Bonus opportunity, or Annual LTI opportunity;

(iii) Relocation. Any relocation of Executive’s primary place of business by
fifty (50) miles or more;

(iv) Company Breach. Any other material breach by the Company of any material
provision of this Agreement;

(v) Reporting. Following a Change of Control (as defined below), any change in
reporting structure so that Executive is no longer the most senior officer of
the combined organization (or ultimate parent corporation), reporting to the
board of directors of a company with equity securities publicly traded on a
securities exchange; or

(vi) Board Election. Failure of the Company to nominate Executive for election
as a Board member or use its best efforts to have him elected and re-elected.

(f) Without Good Reason. Executive may voluntarily terminate his employment
without Good Reason by delivering to the Company a Notice of Termination not
less than thirty (30) days prior to the termination of Executive’s employment
and the Company shall have the option of terminating Executive’s duties and
responsibilities prior to the expiration of such thirty-day notice period, and
Executive shall be entitled to the benefits provided in Section 9(a) hereof
through the last day of such notice period.

8. Notice of Termination. Any purported termination by the Company or by
Executive shall be communicated by written Notice of Termination to the other
party

 

-5-



--------------------------------------------------------------------------------

hereto. For purposes of this Agreement, a “Notice of Termination” shall mean a
notice that indicates a termination date, the specific termination provision in
this Agreement relied upon and sets forth in reasonable detail the facts and
circumstances claimed to provide a basis for termination of Executive’s
employment under the provision so indicated. For purposes of this Agreement, no
such purported termination of Executive’s employment hereunder shall be
effective without such Notice of Termination (unless waived by the party
entitled to receive such notice).

9. Compensation Upon Termination. Upon termination of Executive’s employment
during the Employment Term, Executive shall be entitled to the following
benefits:

(a) Termination by the Company for Cause or by Executive Without Good Reason. If
Executive’s employment is terminated by the Company for Cause or by Executive
without Good Reason, the Company shall pay Executive all amounts earned or
accrued hereunder through the termination date (the “Accrued Compensation”),
including (i) accrued and unpaid base salary, (ii) accrued but unused vacation,
(iii) reimbursement for reasonable and necessary expenses incurred by Executive
in accordance with the Company’s policies and (iv) any vested amount or benefit
as provided under any benefit plan or program.

(b) Termination by the Company for Disability or Death. If Executive’s
employment is terminated by the Company for Disability or by reason of
Executive’s death, the Company shall pay Executive (or his beneficiaries, as
applicable), as promptly as practicable:

(i) the Accrued Compensation,

(ii) any bonus earned but unpaid in respect of any fiscal year preceding the
termination date;

(iii) an amount equal to the annual bonus or incentive award that Executive
would have been entitled to receive for the year in which Executive’s
termination date occurs, equal to the product of (A) the annual cash bonus that
Executive would have been entitled to receive based on actual achievement
against the stated performance objectives through the termination date as
determined in accordance with the terms of the Company’s bonus program (or, if
such termination of employment is within 12 months following a Change of
Control, based on the target bonus level) and (B) a fraction (x) the numerator
of which is the number of days in such fiscal year through termination date and
(y) the denominator of which is 365, and

(iv) to the extent then-unvested, the New Hire LTI Award shall vest and be
payable.

(c) Termination by the Company Without Cause or by Executive for Good Reason. If
Executive’s employment by the Company is terminated by the Company without Cause
or by Executive for Good Reason, then the Company shall pay Executive the
Accrued Compensation and, subject to Section 15(e) of the Agreement, Executive
shall be entitled to the benefits provided in this Section 9(c).

(i) The Company shall pay to Executive any bonus earned but unpaid in respect of
any fiscal year preceding the termination date within sixty (60) days following
the termination date;

 

-6-



--------------------------------------------------------------------------------

(ii) The Company shall pay to Executive a bonus or incentive award in respect of
the fiscal year in which Executive’s termination date occurs in an amount equal
to the product of (A) the annual cash bonus that Executive would have been
entitled to receive based on actual achievement against the stated performance
objectives through the termination date as determined in accordance with the
terms of the Company’s bonus program (or, if such termination of employment is
within 12 months following a Change of Control, based on the target bonus level)
and (B) a fraction (x) the numerator of which is the number of days in such
fiscal year through termination date and (y) the denominator of which is 365.
Any bonus or incentive award payable to Executive under this subsection shall be
paid in a lump sum on the date on which bonuses are generally payable to
executives (and within 75 days following such fiscal year);

(iii) The Company shall pay Executive as severance pay, in lieu of any other
severance compensation, an amount in cash equal to two times (or, if such
termination of employment is within 12 months following a Change of Control,
three times) the sum of Executive’s Base Salary (as then in effect) and Target
Bonus, in each case, as in effect immediately prior to termination and without
regard to any reduction thereto which constitutes Good Reason. The severance
payable under this subsection shall be paid in a lump sum within sixty (60) days
following such termination (subject to Section 10);

(iv) The Company shall pay or promptly reimburse Executive for the full amount
of COBRA premiums incurred by Executive during the 18-month period following the
date of termination for Executive and his eligible dependents, provided such
reimbursement shall immediately cease in the event Executive becomes eligible to
participate in the health insurance plan of a subsequent employer; and

(v) Executive’s outstanding long-term incentive awards that are scheduled to
vest within one year following the termination of Executive’s employment shall
continue to vest in accordance with their terms, notwithstanding Executive’s
termination of employment.

(vi) For purposes of this Agreement, “Change in Control” means and shall be
deemed to have occurred upon the first of the following events to occur during
the Employment Term:

A. any person, entity or “group” (within the meaning of Sections 13(d)(3) or
14(d)(2) of the Securities Exchange Act of 1934, but excluding, for this
purpose, (A) the Company or its subsidiaries, (B) any employee benefit plan of
the Company or its subsidiaries, (C) a company owned, directly or indirectly, by
stockholders of the Company or (D) an underwriter temporarily holding securities
pursuant to an offering of such securities) becomes the beneficial owner (within
the meaning of Rule 13d-3 promulgated under the Securities Exchange Act of 1934)
of thirty-five percent of either the then-outstanding shares of the Company’s
common stock or the combined voting power of the Company’s then-outstanding
voting securities entitled to vote generally in the election of directors; or

B. individuals who, as of the Effective Date, constitute the Board of Directors
(as of such date, the “Incumbent Board”) cease for any reason to constitute at
least a majority of the Board; provided, however, that any person becoming a
director subsequent to such date whose election, or

 

-7-



--------------------------------------------------------------------------------

nomination for election, was approved by a vote of at least a majority of the
directors then constituting the Incumbent Board or was effected in satisfaction
of a contractual requirement that was approved by at least a majority of the
directors when constituting the Incumbent Board (in each case, other than an
election or nomination of an individual whose initial assumption of office is in
connection with an actual or threatened election contest relating to the
election of directors of the Company) shall be, for purposes of this clause (B),
considered as though such person were a member of the Incumbent Board; or

C. the consummation of a reorganization, merger, consolidation or share
exchange, in each case with respect to which persons who were the stockholders
of the Company immediately prior to such reorganization, merger, consolidation
or share exchange do not, immediately thereafter, own (directly or indirectly)
more than fifty percent of the combined voting power entitled to vote generally
in the election of directors of the reorganized, merged, consolidated or other
surviving entity’s then-outstanding voting securities, or approval by the
stockholders of the Company of a liquidation or dissolution of the Company or
consummation of the sale of all or substantially all of the assets of the
Company (determined on a consolidated basis).

Notwithstanding the foregoing, a “Change in Control” shall not be deemed to have
occurred by virtue of the consummation of any transaction or series of
integrated transactions immediately following which the record holders of the
common stock of the Company immediately prior to such transaction or series of
transactions continue to have substantially the same proportionate ownership in
an entity which owns all or substantially all of the assets of the Company
immediately following such transaction or series of transactions.

(d) Termination by the Company Upon Expiration of the Employment Term. If
Executive’s employment by the Company is terminated upon the expiration of the
Employment Term following a notice of non-renewal of this Agreement by the
Company, then the Company shall pay Executive the Accrued Compensation and,
subject to Section 15(e) of the Agreement any bonus earned but unpaid in respect
of any fiscal year preceding the termination date within sixty (60) days
following the termination date; Executive’s outstanding long-term incentive
awards shall continue to vest in accordance with their terms, notwithstanding
Executive’s termination of employment.

(e) Executive shall not be required to mitigate the amount of any payment
provided for under this Section 9 by seeking other employment or otherwise and
no such payment shall be offset or reduced by the amount of any compensation or
benefits provided to Executive in any subsequent employment.

(f) Section 280G. In the event that any payments or benefits otherwise payable
to Executive (1) constitute “parachute payments” within the meaning of Section
280G of the Internal Revenue Code of 1986, as amended (the “Code”), and (2) but
for this Section 9(f), would be subject to the excise tax imposed by Section
4999 of the Code, then such payments and benefits shall be either (x) delivered
in full, or (y) delivered as to such lesser extent that would result in no
portion of such payments and benefits being subject to excise tax under Section
4999 of the Code, whichever of the foregoing amounts, taking into account the
applicable federal, state and local income and employment taxes and the excise
tax imposed by Section 4999 of the Code (and any equivalent state or local
excise

 

-8-



--------------------------------------------------------------------------------

taxes), results in the receipt by Executive on an after-tax basis, of the
greatest amount of benefits, notwithstanding that all or some portion of such
payments and benefits may be taxable under Section 4999 of the Code. Any
reduction in payments and/or benefits required by this provision shall occur in
the following order: (1) reduction of cash payments; (2) reduction of vesting
acceleration of equity awards; and (3) reduction of other benefits paid or
provided to Executive. In the event that acceleration of vesting of equity
awards is to be reduced, such acceleration of vesting shall be cancelled in the
reverse order of the date of grant for equity awards. If two or more equity
awards are granted on the same date, each award shall be reduced on a pro-rata
basis. The Company and Executive agree that (A) any payments and benefits to
which Executive is entitled pursuant to Section 9 are compensation for
Executive’s compliance with the restrictive provisions of Section 12 and (B) the
Company shall make reasonable efforts to mitigate the payments and benefits that
would be subject to the excise tax imposed by Section 4999 of the Code and to
maximize the net after-tax proceeds received by Executive; provided that such
actions do not result in payment of any increased compensation to the Executive,
do not provide for any gross-up or indemnity for potential excise taxes and do
not reduce the payments and benefits to which Executive is otherwise entitled
(except as required pursuant to this Section 9(f)).

(g) Cooperation. For one year following the termination of Executive’s
employment, Executive agrees to reasonably cooperate with the Company and its
affiliates and their respective directors, officers, attorneys and experts, and
take all actions the Company or its affiliates may reasonably request, with
respect to any investigation, government inquiry, administrative proceeding or
litigation relating to any matter in which Executive was involved during the
Employment Term. Any cooperation requests shall take into account Executive’s
personal and business commitments, and Executive shall be reasonably compensated
for his time (if appropriate for the matter) and further reimbursed for any
reasonable expenses incurred in connection with such cooperation within thirty
(30) days of providing an invoice to the Company.

10. Section 409A. The parties intend for the payments and benefits under this
Agreement to be exempt from Section 409A (“Section 409A”) of the Code or, if not
so exempt, to be paid or provided in a manner that complies with the
requirements of such section, and intend that this Agreement shall be construed
and administered in accordance with such intention. For purposes of the
limitations on nonqualified deferred compensation under Section 409A, each
payment of compensation under this Agreement shall be treated as a separate
payment of compensation. Without limiting the foregoing and notwithstanding
anything contained herein to the contrary, to the extent required in order to
avoid accelerated taxation and/or tax penalties under Section 409A, amounts that
would otherwise be payable and benefits that are non-qualified deferred
compensation and are payable due to Executive’s “separation from service”, which
would otherwise be provided pursuant to this Agreement during the six-month
period immediately following Executive’s separation from service shall instead
be paid on the first business day after the date that is six months following
Executive’s termination date (or death, if earlier). Notwithstanding anything to
the contrary in this Agreement, all (A) reimbursements and (B) in-kind benefits
provided under this Agreement shall be made or provided in accordance with the
requirements of Section 409A, including, where applicable, the requirement that
(x) the amount of expenses eligible for reimbursement, or in kind benefits
provided, during a calendar year may not affect the expenses eligible for
reimbursement, or in kind benefits to be provided, in any other calendar year;
(y) the reimbursement of an eligible expense shall be made no later than the
last day of the calendar year following the year in which the expense is
incurred; and (z) the right to reimbursement or in kind benefits is not subject
to liquidation or exchange for another benefit.

 

-9-



--------------------------------------------------------------------------------

11. Records and Confidential Data.

(a) Executive acknowledges that in connection with the performance of his duties
during the Employment Term, the Company shall make available to Executive, or
Executive shall have access to, certain Confidential Information (as defined
below) of the Company and its affiliates. Executive acknowledges and agrees that
any and all Confidential Information learned or obtained by Executive during the
course of his employment by the Company or otherwise, whether developed by
Executive alone or in conjunction with others or otherwise, shall be and is the
sole property of the Company and its affiliates.

(b) Except to the extent required to be disclosed at law or pursuant to judicial
process or administrative subpoena, the Confidential Information shall be kept
confidential by Executive, shall not be used in any manner that is detrimental
to the Company, shall not be used other than in connection with Executive’s
discharge of his duties hereunder, and shall be safeguarded by Executive from
unauthorized disclosure. For the avoidance of doubt, nothing in this Section
11(b) shall prevent Executive from complying with a valid legal requirement
(whether by oral questions, interrogatories, requests for information or
documents, subpoena, civil investigative demand or similar process) to disclose
any Confidential Information or from exercising any legally protected
whistleblower rights (including under Rule 21F under the Securities Exchange Act
of 1934, as amended).

(c) Following the termination of Executive’s employment hereunder, as soon as
possible after the Company’s written request, Executive shall return to the
Company all written Confidential Information and other property of the Company
and Executive shall return or destroy all copies of any analyses, compilations,
studies or other documents containing or reflecting any Confidential
Information. Within five (5) business days of the receipt of such request by
Executive, he shall, upon written request of the Company, deliver to the Company
a document certifying that such written Confidential Information has been
returned or destroyed in accordance with this Section 11(c).

(d) For the purposes of this Agreement, “Confidential Information” shall mean
all confidential or proprietary information concerning the Company and its
affiliates, including, without limitation, information derived from reports,
investigations, experiments, research, work in progress, drawing, designs,
plans, proposals, codes, marketing and sales programs, client lists, client
mailing lists, supplier lists, financial projections, cost summaries, pricing
formulas, marketing studies relating to prospective business opportunities and
all other concepts, ideas, trade secrets, materials, or information prepared or
performed for or by the Company or its affiliates. For purposes of this
Agreement, the Confidential Information shall not include and Executive’s
obligations shall not extend to (i) information that is or becomes generally
available to the public (other than as a result of a disclosure by Executive,
directly or indirectly, that is not authorized by the Company), (ii) information
obtained by Executive on a non-confidential basis, if the source of this
information was not reasonably known to Executive to be bound by a duty of
confidentiality and (iii) information that Executive can establish was
independently developed by Executive without reference to Confidential
Information.

(e) Executive’s obligations under this Section 11 shall survive the termination
of the Employment Term.

 

-10-



--------------------------------------------------------------------------------

12. Covenant Not to Solicit and Not to Compete.

(a) Covenant Not to Solicit. To protect the Confidential Information and other
trade secrets of the Company, Executive agrees, during the Employment Term and
for a period of one year after Executive’s cessation of employment with the
Company, not to solicit, hire or participate in or assist in any way in the
solicitation or hire of any employee of the Company or any of its subsidiaries
(or any person who was an employee of the Company or any of its subsidiaries
during the six-month period preceding such action). For purposes of this
covenant, “solicit” or “solicitation” means directly or indirectly influencing
or attempting to influence employees of the Company to become employed with any
other person, partnership, firm, corporation or other entity. Executive agrees
that the covenants contained in this Section 12(a) are reasonable and desirable
to protect the Confidential Information of the Company and its affiliates,
provided, that solicitation through general advertising that is not directed at
any employee of the Company or its subsidiaries or the provision of references
shall not constitute a breach of such obligations.

(b) Covenant Not to Compete. To protect the Confidential Information and other
trade secrets of the Company and its affiliates, Executive agrees, during the
Employment Term and for a period of one year after Executive’s cessation of
employment with the Company, that Executive shall not, directly or indirectly,
alone or jointly, with any person or entity, participate in, engage in, consult
with, advise, be employed by, own (wholly or partially), possess an interest in,
solicit the business of the vendors, suppliers or customers of the Company Group
for, or in any other manner be involved with, any business or person that is
engaged in business activities anywhere in the Territory that are competitive
with the Business. Notwithstanding the foregoing, Executive shall not be
prohibited from passively owning less than 1% of the securities of any
publicly-traded corporation. For purposes of this Section 12(b), “Territory”
means anywhere in which the Company and its subsidiaries and affiliates engage
in Business and “Business” means the business of (i) selling, distributing or
marketing liquefied natural gas and/or (ii) developing or operating liquefied
natural gas facilities. Executive agrees that the covenants contained in this
Section 12(b) are reasonable and desirable to protect the Confidential
Information of the Company and its affiliates.

(c) Post-Change in Control. In consideration of the enhanced severance provided
under Section 9(c) following a Change of Control, and to protect the
Confidential Information and other trade secrets of the Company and its
affiliates, Executive agrees, that following a Change in Control, the Executive
shall not engage in any conduct that is prohibited by Section 12(b) for a period
of two years after Executive’s cessation of employment with the Company due to
termination without Cause or termination by the Executive for Good Reason.

(d) It is the intent and desire of Executive and the Company that the
restrictive provisions of this Section 12 be enforced to the fullest extent
permissible under the laws and public policies as applied in each jurisdiction
in which enforcement is sought. If any particular provision of this Section 12
shall be determined to be invalid or unenforceable, such covenant shall be
amended, without any action on the part of either party hereto, to delete
therefrom the portion so determined to be invalid or unenforceable, such
deletion to apply only with respect to the operation of such covenant in the
particular jurisdiction in which such adjudication is made.

(e) Executive’s obligations under this Section 12 shall survive the termination
of the Employment Term.

 

-11-



--------------------------------------------------------------------------------

13. Remedies for Breach of Obligations under Sections 11 or 12 hereof. Executive
acknowledges that the Company shall suffer irreparable injury, not readily
susceptible of valuation in monetary damages, if Executive breaches his
obligations under Sections 11 or 12 hereof. Accordingly, Executive agrees that,
in addition to any other available remedies the Company shall be entitled to
obtain injunctive relief against any breach or prospective breach by Executive
of his obligations under Sections 11 or 12 hereof. Executive agrees that process
in any or all of those actions or proceedings may be served by registered mail,
addressed to the last address provided by Executive to the Company, or in any
other manner authorized by law.

14. Former Employer Agreement. Except as has been disclosed by Executive to the
Company (the Amended and Restated Employment Agreement dated as of December 18,
2015, by and between Calpine Corporation and Jack Fusco), Executive represents
to Company that Executive is not a party to or bound by any employment,
retainer, consulting, license, non-competition, non-disclosure, trade secrets or
other agreement between Executive and any other person, partnership,
corporation, joint venture, association or other entity, which could reasonably
be interpreted to restrict Executive’s services to the Company under this
Agreement.

15. Miscellaneous.

(a) Successors and Assigns.

(i) This Agreement shall be binding upon and shall inure to the benefit of the
Company, its successors and permitted assigns. The Company may not assign or
delegate any rights or obligations hereunder except to a successor (whether
direct or indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business and/or assets of the Company, as applicable.
Except for purposes of determining the occurrence of a Change of Control, the
term “the Company” as used herein shall mean a corporation or other entity
acquiring all or substantially all the assets and business of the Company, as
the case may be, (including this Agreement) whether by operation of law or
otherwise.

(ii) Neither this Agreement nor any right or interest hereunder shall be
assignable or transferable by Executive, his beneficiaries or legal
representatives, except by will or by the, laws of descent and distribution.
This Agreement shall inure to the benefit of and be enforceable by Executive’s
legal personal representatives.

(b) Fees and Expenses. The Company shall reimburse Executive’s reasonable
professional advisory fees incurred in connection with the negotiation of this
Agreement. Executive acknowledges that he has had the opportunity to consult
with legal counsel of his choice in connection with the drafting, negotiation
and execution of this Agreement and any related employment arrangements.

(c) Notice. For the purposes of this Agreement, notices and all other
communications provided for in the Agreement (including the Notice of
Termination) shall be in writing and shall be deemed to have been duly given
when personally delivered or sent by Certified mail, return receipt requested,
postage prepaid, addressed to the respective addresses last given by each party
to each other party; provided that all notices to the Company shall be directed
to the attention of the General Counsel of the Company with a copy to the
Committee. All notices and communications shall be deemed to have been received
on the date of delivery thereof or on the third business day after the mailing
thereof, except that notice of change of address shall be effective only upon
receipt.

 

-12-



--------------------------------------------------------------------------------

(d) Withholding. The Company shall be entitled to withhold the amount, if any,
of all taxes of any applicable jurisdiction required to be withheld by an
employer with respect to any amount paid to Executive hereunder. The Company, in
its sole and absolute discretion, shall make all determinations as to whether it
is obligated to withhold any taxes hereunder and the amount hereof.

(e) Release of Claims. The termination benefits described in Section 9(c) and
Section 9(d) of this Agreement shall be conditioned on Executive delivering to
the Company, and failing to revoke, a signed release of claims in substantially
the form attached as Exhibit A within twenty-one days following Executive’s
termination date. Notwithstanding any provision of this Agreement to the
contrary, in no event shall the timing of Executive’s execution of the release,
directly or indirectly, result in Executive designating the calendar year of
payment, and, to the extent required by Section 409A, if a payment that is
subject to execution of the release could be made in more than one taxable year,
payment shall be made in the later taxable year, as promptly as practicable
following the later of (1) the execution of the release and (2) the first
business day of such later taxable year.

(f) Modification. No provision of this Agreement may be modified, waived or
discharged unless such waiver, modification or discharge is agreed to in writing
and signed by Executive and the Company. No waiver by either party hereto at any
time of any breach by the other party hereto of, or compliance with, any
condition or provision of this Agreement to be performed by the other party
shall be deemed a waiver of similar or dissimilar provisions or conditions at
the same or at any prior or subsequent time.

(g) Arbitration. If any legally actionable dispute arises under this Agreement
or otherwise that cannot be resolved by mutual discussion between the parties,
then the Company and Executive each agree to resolve that dispute by binding
arbitration before an arbitrator experienced in employment law. Such arbitration
shall be conducted in accordance with the rules applicable to employment
disputes of the Judicial Arbitration and Mediation Services (“JAMS”) and the law
applicable to the claim. The parties shall have 30 calendar days after notice of
such arbitration has been given to attempt to agree on the selection of an
arbitrator from JAMS. In the event the parties are unable to agree in such time,
JAMS shall provide a list of five (5) available arbitrators and an arbitrator
shall be selected from such five member panel provided by JAMS by the parties
alternately striking out one name of a potential arbitrator until only one name
remains. The party entitled to strike an arbitrator first shall be selected by a
toss of a coin. The parties agree that this agreement to arbitrate includes any
such disputes that the Company may have against Executive, or Executive may have
against the Company and/or its related entities and/or employees, arising out of
or relating to this Agreement, or Executive’s employment or Executive’s
termination of employment including, but not limited to, any claims of
discrimination or harassment in violation of applicable law and any other aspect
of Executive’s compensation, employment, or Executive’s termination. The parties
further agree that arbitration as provided for in this Section 15(g) is the
exclusive and binding remedy for any such dispute and shall be used instead of
any court action, which is hereby expressly waived, except for any request by
any party for temporary, preliminary or permanent injunctive relief pending
arbitration in accordance with applicable law or for breaches by Executive of
Executive’s obligations under Sections 11 or 12 above or an administrative claim
with an administrative agency. The parties agree that the arbitration provided
herein shall be conducted in Harris County, Texas unless otherwise mutually
agreed. The Company shall pay the cost of any arbitration brought pursuant to
this Section 15(g), and shall pay Executive’s legal fees incurred in such
arbitration if Executive prevails on all material issues in such arbitration.

 

-13-



--------------------------------------------------------------------------------

(h) Indemnification & D&O Insurance. On or before the Commencement Date,
Executive shall enter into the Company’s indemnification agreement applicable to
officers and directors. During and following the Employment Term, Executive
shall have the right to indemnification, advancement of costs and expenses and
director and officer insurance coverage at least as favorable to Executive as
those rights provided to other officers and directors of the Company.

(i) Governing Law. This Agreement shall be governed by and construed and
enforced in accordance with the laws of the State of Delaware applicable to
contracts executed in and to be performed entirely within such State, without
giving effect to the conflict of law principles thereof.

(j) No Conflicts. As a condition to the effectiveness of this Agreement,
Executive represents and warrants to the Company that he is not a party to or
otherwise bound by any agreement or arrangement (including, without limitation,
any license, covenant, or commitment of any nature), or subject to any judgment,
decree, or order of any court or administrative agency, that would conflict with
or shall be in conflict with or in any way preclude, limit or inhibit
Executive’s ability to execute this Agreement or to carry out his duties and
responsibilities hereunder.

(k) Severability. The provisions of this Agreement shall be deemed severable and
the invalidity or unenforceability of any provision shall not affect the
validity or enforceability of the other provisions hereof.

16. Entire Agreement. This Agreement constitutes the entire agreement between
the parties hereto and supersedes all prior agreements, if any, understandings
and arrangements, oral or written, between the parties hereto with respect to
the subject matter hereof, including without limitation any term sheets or other
similar presentations.

[Remainder of page left intentionally blank]

 

-14-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Employment Agreement as of
the day and year first above written, to be effective as of the Effective Date.

 

CHENIERE ENERGY, INC. By:  

/s/ Neal A. Shear

Name:   Neal A. Shear Title:   Interim Chief Executive Officer and President
EXECUTIVE By:  

/s/ Jack A. Fusco

Name:   Jack A. Fusco

Signature Page to Employment Agreement



--------------------------------------------------------------------------------

EXHIBIT A

RELEASE AGREEMENT

1. This Release Agreement (the “Release Agreement”) is being entered into by
Jack Fusco (“Executive”) and Cheniere Energy, Inc. (the “Company”) in order to
further the mutually desired terms and conditions set forth herein. The term
“Company” shall include Cheniere Energy, Inc., its present and former parents,
trusts, plans, direct or indirect subsidiaries, affiliates and related companies
or entities, regardless of its or their form of business organization.

2. For and in consideration for Executive’s timely execution of this Release
Agreement, and provided that Executive does not revoke or challenge the General
Release and/or ADEA Release contained in Sections 3 and 5 herein, the Company
agrees to the following:

[insert payment and benefit entitlements under Section 9(c) or 9(d) of the
Employment Agreement, as applicable.]

The payments and benefits as outlined above represent the exclusive amounts to
be paid to Executive by the Company in connection with or arising out of his
employment with the Company and/or his termination of employment with the
Company, and no further amounts shall be required for any items, including, but
not limited to, attorneys’ fees.

3. General Release. Executive, on behalf of himself, his heirs, beneficiaries,
personal representatives and assigns, hereby releases, acquits and forever
discharges the Company, its present and former owners, officers, employees,
shareholders, directors, partners, attorneys, agents and assignees, and all
other persons, firms, partnerships, or corporations in control of, under the
direction of, or in any way presently or formerly associated with the Company
(each, a “Released Party” and collectively the “Released Parties”), of, from and
against all claims, charges, complaints, liabilities, obligations, promises,
agreements, contracts, damages, actions, causes of action, suits, accrued
benefits or other liabilities of any kind or character, in law or in equity,
whether known or unknown, foreseen or unforeseen, vested or contingent, matured
or unmatured, suspected or unsuspected, that may now or hereafter at any time be
made or brought against any Released Party, arising from or in any way connected
with or related to Executive employment with the Company and/or Executive
termination of employment with the Company, including, but not limited to,
allegations of wrongful termination, discrimination, retaliation, breach of
contract, anticipatory breach, fraud, conspiracy, promissory estoppel,
retaliatory discharge, constructive discharge, discharge in violation of any
law, statute, regulation or ordinance providing whistleblower protection,
discharge in violation of public policy, intentional infliction of emotional
distress, negligent infliction of emotional distress, defamation, harassment,
sexual harassment, invasion of privacy, any action in tort or contract, any
violation of any federal, state, or local law, including, but not limited to,
any violation of Title VII of the Civil Rights Act of 1964, as amended, 42
U.S.C. § 2000e et seq., the Civil Rights Act of 1866, 42 U.S.C. § 1981, the
Equal Pay Act, 29 U.S.C. § 206, the Employee Retirement Income Security Act of
1974, 29 U.S.C. § 1001 et seq., the Americans with Disabilities Act, 29 U.S.C. §
621, et seq., the Family and Medical Leave Act, 29 U.S.C. § 2601 et seq., the
Fair Credit Reporting Act, 15 U.S.C. § 1681, et seq., the Sarbanes-Oxley Act, 18
U.S.C. § 1514A et seq., the Worker Adjustment and Retraining Notification Act,
29 U.S.C. §§ 2101-2109, the Texas Commission on Human Rights Act, TEX. LAB. CODE
§ 21.001, et. seq., the Texas Workers’ Compensation Act, TEX. LAB. CODE §§
451.001 - 451.003, the Texas Payday Act, TEX. LAB. CODE § 61.011, et seq., or
any other employment or civil rights act, and any and all claims for severance
pay, vacation pay, paid time off or benefits under any compensation, cash award,
bonus, stock grant, equity grants or awards, or employee benefit plan, program,
policy, contract,



--------------------------------------------------------------------------------

agreement, but excluding any claim for unemployment compensation, any claim for
workers’ compensation benefits, and any payments and benefits which Executive is
entitled to receive under any Company plan that is a qualified plan under IRC
§401(a) or is a group health plan subject to COBRA or under this Release
Agreement. COBRA continuation coverage is available to participants and their
beneficiaries who participate in the Company’s group health plan, to the extent
the participant properly elects and pays for such COBRA continuation coverage.
Excluded from the General Release in this Section 3 are claims arising under the
Age Discrimination in Employment Act (“ADEA”) and those claims which cannot be
waived by law.

4. Executive agrees not to commence any legal proceeding or lawsuit against any
Released Party arising out of or based upon Executive’s employment with the
Company or the termination of Executive’s employment with the Company. Executive
represents that he has not filed any charges, complaints, or other proceedings
against the Company or any of the Released Parties that are presently pending
with any federal, state, or local court or administrative or governmental
agency. Notwithstanding this release of liability, nothing in this Agreement
prevents Executive from filing any non-legally waivable claim (including a
challenge to the validity of this Agreement) with the Equal Employment
Opportunity Commission (“EEOC”), National Labor Relations Board (“NLRB”) or
comparable state or local agency or participating in any investigation or
proceeding conducted by the EEOC, NLRB or comparable state or local agency;
however, Executive understands and agrees that Executive is waiving any and all
rights to recover any monetary or personal relief or recovery as a result of
such EEOC, NLRB or comparable state or local agency proceeding or subsequent
legal actions.

5. ADEA Release. Executive hereby completely and forever releases and
irrevocably discharges the Company and the other Released Parties, as that term
is defined in Section 3 above, from any and all liabilities, claims, actions,
demands, and/or causes of action, arising under the ADEA on or before the date
of this Agreement (“ADEA Release”), and hereby acknowledges and agrees that:

 

  a. The Release Agreement, including the ADEA Release, was negotiated at
arms-length;

 

  b. The Release Agreement, including the ADEA Release, is worded in a manner
that Executive fully understands;

 

  c. Executive specifically waives any rights or claims under the ADEA;

 

  d. Executive knowingly and voluntarily agrees to all of the terms set forth in
the Release Agreement, including the ADEA Release;

 

  e. Executive acknowledges and understands that any claims under the ADEA that
may arise after the date of the Release Agreement are not waived;

 

  f. The rights and claims waived in the Release Agreement, including the ADEA
Release, are in exchange for consideration over and above anything to which
Executive was already undisputedly entitled;

 

  g. Executive has been and hereby is advised in writing to consult with an
attorney prior to executing the Release Agreement, including the ADEA Release;

 

  h. Executive understands that he has been given a period of up to 21 days to
consider the ADEA Release prior to executing it, although he may accept it at
any time within those 21 days;



--------------------------------------------------------------------------------

  i. Executive understands and agrees that any changes to Company’s offer,
whether material or immaterial, do not restart the running of the 21-day review
period; and

 

  j. Executive understands that he has been given a period of seven (7) days
from the date of the execution of the ADEA Release to revoke the ADEA Release,
and understands and acknowledges that the ADEA Release will not become effective
or enforceable until the revocation period has expired.

If Executive elects to revoke his release of age discrimination claims, the
revocation must be in writing and delivered and presented to [Katie Pipkin,
Senior Vice President – Business Development & Communications, Cheniere Energy,
Inc.] by 5:00 p.m., Central Standard Time, no later than the seventh day after
the date on which Executive executes the Release Agreement.

The consideration cited above and the promises contained herein are made for the
purpose of purchasing the peace of the Released Parties and are not to be
construed as an admission of liability or as evidence of unlawful conduct by any
Released Party, all liability being expressly denied.

6. Executive voluntarily accepts the consideration cited herein, as sufficient
payment for the full, final, and complete release stated herein, and agrees that
no other promises or representations have been made to Executive by the Company
or any other person purporting to act on behalf of the Company, except as
expressly stated herein.

7. Executive understands that this is a full, complete, and final release of the
Released Parties. As evidenced by the signature below, Executive expressly
promises and represents to the Company that he has completely read the Release
Agreement and understands its terms, contents, conditions, and effects.
Executive represents that he has made no assignment or transfer of the claims
covered by Sections 3 or 5 above.

8. Executive is advised to consult with an attorney prior to executing the
Release Agreement. Executive understands that he has the right to consult an
attorney of his choice and has consulted with an attorney or has knowingly and
voluntarily decided not to do so.

9. Executive states that he is not presently affected by any disability which
would prevent Executive from knowingly and voluntarily granting the Release
Agreement, and further states that the promises made herein are not made under
duress, coercion, or undue influence and were not procured through fraud.

10. Executive shall not make or publish any disparaging statements (whether
written, electronic, or oral) regarding, or otherwise maligning the business
reputation of, any Released Party. The Company, likewise, agrees that its
Excecutive Officers and members of its Board of Directors will not make or
publish any disparaging statements regarding Executive. In the event that the
Company receives any requests for employment verification or references
pertaining to Executive’s employment with the Company, the Company shall provide
a neutral reference that includes only confirmation of Executive employment,
dates of employment, and the job positions held. If requested, the Company will
neither confirm nor deny any basis for Executive separation of employment.

11. Executive represents that he has returned to the Company, except to the
extent such return is expressly excused by the Company in writing, all expense
reports, notes, memoranda, records, documents, employment manuals, pass keys,
computers, computer diskettes, office equipment, sales records and data, and all
other information or property, no matter how produced, reproduced or maintained,
kept by Executive in his possession, used in or pertaining to the business of
the Company, including but not limited to lists of customers, prices, marketing
plans, Company operating manuals, and other Confidential Information obtained by
Executive in the course of Executive employment.



--------------------------------------------------------------------------------

12. Nothing in the Release Agreement shall be deemed to affect or relieve
Executive from any obligation contained in any agreement with the Company or any
of the Released Parties related to the terms of his employment or separation
therefrom, including, but not limited to, any confidentiality, non-solicitation,
non-disclosure or other protective covenant, entered into between Executive and
the Company or any of the Released Parties, which covenants Executive expressly
reaffirms and re-acknowledges herein.

13. Should any future dispute arise with respect to the Release Agreement, both
parties agree that it should be resolved in accordance with the terms and
provisions of the Employment Agreement dated May 12, 2016 between the Company
and Executive.

14. Executive hereby waives all rights to recall reinstatement, employment,
reemployment, and past or future wages from the Company. Executive further
agrees not to apply for employment with the Company. Executive additionally
represents, warrants and agrees that he has received full and timely payment of
all wages, salary, overtime pay, commissions, bonuses, other compensation,
remuneration and benefits that may have been due and payable by the Released
Parties and that he has been appropriately paid for all time worked and in
accordance with all incentive awards.

15. Executive expressly represents and warrants to the Company that he has
completely read the Release Agreement prior to executing it, has had an
opportunity to review it with his counsel and to consider the Release Agreement
and to understand its terms, contents, conditions and effects and has entered
into the Release Agreement knowingly and voluntarily.

16. Executive agrees that the terms and conditions of the Release Agreement,
including without limitation the amount of money and other consideration, shall
be treated as confidential, and shall not be revealed to any other person or
entity whatsoever, except as follows:

 

  a. to the extent as may be compelled by legal process; or

 

  b. to the extent necessary to Executive legal or financial advisors and
provided that Executive instructs the foregoing not to disclose the same to
anyone.

17. Executive agrees that the confidentiality provisions in Section 16 of the
Release Agreement are a material part of it and are contractual in nature.

18. Executive acknowledges that he may hereafter discover claims or facts in
addition to or different than those which he now knows or believes to exist with
respect to the subject matter of the release set forth above and which, if known
or suspected at the time of entering into the Release Agreement, may have
materially affected the Release Agreement and his decision to enter into it.
Nevertheless, Executive hereby waives any right, claim or cause of action that
might arise as a result of such different or additional claims or facts.

19. Executive agrees that he will forfeit all amounts payable by the Company
pursuant to the Release Agreement if he challenges the validity of the Release
Agreement. Executive also agrees that if he violates the Release Agreement by
suing the Company or the other Released Parties on the claims released
hereunder, Executive will pay all costs and expenses of defending against the
suit incurred by the Released Parties, including reasonable attorneys’ fees, and
return all payments received by Executive pursuant to the Release Agreement.



--------------------------------------------------------------------------------

20. Whenever possible, each provision of the Release Agreement shall be
interpreted in such manner as to be effective and valid under applicable law;
however, if any provision of the Release Agreement, other than Sections 3 and 5,
shall be finally determined to be invalid or unenforceable under applicable law
by a court of competent jurisdiction, that part shall be ineffective to the
extent of such invalidity or unenforceability only, without in any way affecting
the remaining parts of said provision or the remaining provisions of this
Release Agreement. Should Sections 3 and/or 5 be determined to be illegal,
invalid, unconscionable, or unenforceable, the Company shall be entitled to the
return of the Separation Payment paid to Executive or, at the Company’s sole
option, to require Executive to execute a new agreement that is enforceable.

 

 

Executive  

Date:  

 

CHENIERE ENERGY, INC. By:  

 

  [Katie Pipkin   Senior Vice President – Business Development & Communications,
Cheniere Energy, Inc.] Date:  

 